OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously affirmed.
The appeal from the judgment of conviction brings up for review the lower court’s denial of defendant’s motion to dismiss the information which charged defendant with criminal posses*294sion of a “gravity knife” in violation of Penal Law § 265.01 (1) (People v William, 188 Misc 2d 869).
In our opinion, the lower court correctly concluded that the information need not contain language that the “gravity knife” fulfilled the definition set forth in Penal Law § 265.00 (5) or that it was operational. Although proof of same may be required for conviction, it is not necessary to satisfy the jurisdictional requirements of an information (see, CPL 100.15, 100.40; People v Casey, 95 NY2d 354).
Aronin, J.P., Golia and Rios, JJ., concur.